                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Daniel E. Smelko,                                                Case No. 5:17-cv-1673

                        Petitioner,

        v.                                                       ORDER


David Marquis, Warden,

                        Respondent.


        Before me is the July 13, 2018 Report and Recommendation of Magistrate Judge James R.

Knepp, II, (Doc. No. 17), recommending I grant the motion of Respondent David Marquis to

dismiss the petition of pro se Petitioner Daniel E. Smelko for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. (Doc. No. 12).


        Under the relevant statute, “[w]ithin fourteen days after being served with a copy, any party

may serve and file written objections to such proposed findings and recommendations as provided

by rules of court.” 28 U.S.C. § 636(b)(1); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir.

1981). The fourteen-day period elapsed on July 30, 2018, see Fed. R. Civ. P. 6(a)(1) and (d), and no

objections have been filed.


        The failure to file written objections to the Magistrate Judge’s Report and Recommendation

constitutes a waiver of a determination by the district court of an issue covered in the report.

Thomas v. Arn, 728 F.2d 813 (6th Cir. 1984), aff’d, 474 U.S. 140 (1985); see also Walters, 638 F.2d at 950

(6th Cir. 1981); Smith v. Detroit Fed’n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987) (“only
those specific objections to the magistrate’s report made to the district court will be preserved for

appellate review”).


        Following review of the Magistrate Judge’s Report and Recommendation, I adopt the Report

and Recommendation, (Doc. No. 17), in its entirety as the Order of the Court, grant Respondent’s

motion, (Doc. No. 12), and dismiss Smelko’s petition.


        So Ordered.




                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                   2
